Citation Nr: 1630616	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 1998, for the award of service connection for a right eye disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right eye disability prior to March 13, 2008 and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to September 1975 and November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In the rating decision, the RO granted service connection for a right eye disability and assigned a 20 percent rating effective June 23, 2009.  The Veteran disagreed with the initial rating and effective date assigned.  In an August 2011 decision, the RO awarded an effective date of July 22, 1998, for the award of service connection and assigned an initial rating of 10 percent and a rating of 30 percent from March 13, 2008.  The Veteran appealed the effective date of the award of service connection and the ratings assigned.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for a right eye disability was received on July 22, 1998; there was no pending claim prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 1998, for the award of service connection for a right eye disability have not been met.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that the duty to assist has also been satisfied.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding and is potentially relevant to the claim.  The record documents that service records and VA treatment and examination records, and post-service medical evidence identified by the Veteran as relevant for the period in question, i.e. that dating prior to July 22, 1998, have been obtained.  

Accordingly, the Board will address the merits of the Veteran's claims.

II. Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

III. Factual Background and Analysis

In January 1996, the Veteran submitted a VA form 21-526, Veteran Application for Compensation and Pension.  On the form, the Veteran reported that the claim was made, in relevant part, for a "left eye condition."  He did not report a date on which the condition began.  In a June 10, 1996, rating decision, the RO denied service connection for "glaucoma, claimed as left eye condition."  The rating decision notes that the Veteran's service medical records were not available.  The RO subsequently obtained the Veteran's service medical records and issued another rating decision.  That June 27, 1996, rating decision reported that "service connection for a left eye condition remains denied."  

In July 1998, the Veteran submitted an informal claim of service connection for a right eye disability.  Service connection was ultimately awarded effective the date of receipt of that claim, July 22, 1998.  The Veteran contends that the effective date should be the date of the January 1996 claim.  

The Board has reviewed the evidence dated prior to July 22, 1998, but finds no evidence that could be interpreted as a pending claim for a right eye disability.  Although the record dated prior to July 22, 1998, includes medical records, including a VA examination record, statements from the Veteran, and claims for service connection for other disabilities, these records do not reveal any statement, history, or finding that could be construed as a pending claim for service connection for right eye disability.  The Veteran specified that he was seeking service connection for a "left" eye condition on the January 1996 formal claim and the statements and medical records do not suggest an intent to apply for benefits for a right eye disability.  In this regard, the Board notes that the statements and medical records are absent any suggestion that the Veteran intended to file for a claim for service connection for a right eye disability and not a left eye disability, such as a history of right eye symptoms since service.  

The Board acknowledges that the June 10, 1996, rating decision stylized the issue as service connection for "glaucoma, claimed as left eye disability."  A follow-up rating decision specified that the issue was limited to a left eye disability, however, and the Board finds the evidence does not indicate that the Veteran relied on the June 10, 1996, rating decision as a nonfinal rating decision for the right eye disorder pending receipt of service treatment records.  See 38 C.F.R. § 3.156(c); Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board acknowledges that the Veteran begins the July 1998 statement by referencing claims in 1995/1996 and notes being informed that the service medical records were not of record.  The Veteran does not report a belief that any issue was still pending, however, or even that the right eye disability was previously adjudicated (the statement also references a foot disability claim that was previously adjudicated) and the Board find itself unable to interpret the statement as suggesting such a belief.  

Thus, the Board finds the earliest possible effective date for the award of service connection is the currently assigned effective date of July 22, 1998, and the claim for an effective date prior to July 22, 1998, for the award of service connection for a right eye disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In making this determination, the Board has considered 38 C.F.R. § 3.816 (c) (1)-(3) but finds it is not applicable.  


ORDER

An effective date earlier than July 22, 1998, for the award of service connection for a right eye disability is denied.  


REMAND

There may be outstanding records from the Social Security Administration (SSA), which are potentially pertinent to the claim on appeal.  According to documents associated with the record in October 2015, the Veteran is receiving Supplemental Security Income (SSI) from the SSA.  SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims; thus, the records must be requested.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for SSI benefits, as well as copies of all medical records underlying those determinations.

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records.  

3.  Thereafter, readjudicate the appellant's claim for increased rating under the regulations in effect in July 1998, with consideration of the relevant evidence associated with the record after the August 2011 Statement of the Case, including VA treatment records and an October 2012 VA examination record.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


